Citation Nr: 1020515	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-30 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for glumerulonephritis 
(previously called nephrotoxic disorder and kidney failure), 
including as secondary to service-connected diabetes mellitus 
(DM) and/or exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1970.  He served in the Republic of Vietnam from 
September 20, 1967 to September 20, 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the above claim.  The RO in 
North Little Rock, Arkansas, currently has jurisdiction of 
the claim.  

The claim was previously remanded by the Board in March 2009 
for additional development and to address due process 
concerns.  More specifically, the RO/Appeals Management 
Center (AMC) was instructed to ask the Veteran to identify 
all medical care providers who had treated him for a kidney 
disorder since 1991; make arrangements to obtain the 
Veteran's complete treatment records from Dr. M.W. and, if 
those records could not be obtained directly from Dr. M.W., 
to make efforts to obtain them from Dr. T.W.; and to schedule 
the Veteran for a VA examination.  The first and third 
instructions were complied with; for the reasons to be 
discussed more fully below, however, the second instruction 
was not.  

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009), are met.  

As noted above, the Veteran's claim was previously remanded 
by the Board in order for the RO/AMC to obtain private 
treatment records from two medical providers.  The Board 
explained that private treatment records from Dr. Thomas 
Whelan indicated that prior to June 2001, treatment for the 
Veteran's kidney condition, including his 1995 renal 
transplant, was provided by Dr. Mark Weisman.  These records 
also indicated that upon referring the Veteran to Dr. Whelan 
for future treatment, Dr. Weisman provided Dr. Whelan with a 
copy of his treatment records and a detailed note regarding 
the Veteran's past medical history.  The Board further 
explained that no treatment records from Dr. Weisman, or a 
copy of the note that Dr. Weisman reportedly provided to Dr. 
Whelan, had been associated with the claims folder.

The Board's remand directives specifically instructed the 
RO/AMC to make arrangements to obtain the Veteran's complete 
treatment records from Dr. Weisman, including a copy of the 
note he provided to Dr. Whelan upon referring the Veteran to 
him for treatment.  The Board further instructed that if 
these records cannot be obtained from Dr. Weisman directly, 
then efforts should be made to obtain them from Dr. Whelan.  
A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Review of the claims folder reveals that the Veteran 
submitted the requisite consent and authorization for the 
release of records from Dr. Weisman and Dr. Whelan.  See VA 
Forms 21-4142 dated May 2009 and June 2009.  The Remand and 
Rating Development Team located at the Huntington, West 
Virginia RO subsequently sent a May 2009 letter to Dr. 
Whelan, in which it requested all treatment records from 
April 2001 to March 2007.  It also noted that the Veteran 
cited general nephrology and post-transplant care, and a note 
in which he was referred to you (Dr. Whelan) for treatment by 
Dr. Mark Weisman.  Records from Dr. Whelan were received in 
June 2009.  A note indicated that records dated up to 
December 30, 2004 were sent on December 30, 2004 and that the 
enclosed records were comprised of those dated January 1, 
2005 to the present.  It follows, therefore, that any records 
from Dr. Weisman could not have been included in those 
records sent from Dr. Whelan.  

Review of the claims folder also reveals that the Remand and 
Rating Development Team at the Huntington RO sent a June 2009 
letter to Dr. Weisman, in which it requested all treatment 
records from April 2001 to March 2006.  No response from Dr. 
Weisman was ever received.  

Based on the foregoing, the Board finds that its remand 
instruction concerning these two medical providers was not 
substantially complied with in violation of Stegall.  More 
specifically, the Board instructed the RO/AMC to make efforts 
to obtain the Veteran's complete treatment records from Dr. 
Weisman, to include a copy of the note he provided to Dr. 
Whelan upon referring the Veteran to him for treatment, and 
from Dr. Whelan if the records could not be obtained from Dr. 
Weisman directly.  As noted above, no records were obtained 
from Dr. Weisman and there is no indication that any follow-
up efforts were made by the RO/AMC to obtain the requested 
records from Dr. Whelan after the June 2009 date on which 
records from Dr. Whelan were received.  

The Board notes at this juncture that a review of the claims 
folder also does not reveal that the Veteran was informed of 
Dr. Weisman's failure to respond to the June 2009 letter sent 
by the Huntington RO, as required by 38 C.F.R. § 3.159(e) 
(2009).  This is especially troubling in light of the fact 
that the RO/AMC was specifically instructed to make efforts 
to obtain records from this private medical provider, and 
further troubling given the fact that the RO adequately 
informed the Veteran of other unsuccessful efforts to obtain 
private medical records from other treatment providers he 
identified.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Dr. Mark Weisman, to include a copy of 
the note he provided to Dr. Thomas Whelan 
upon referring the Veteran to him for 
treatment.  If these records cannot be 
obtained from Dr. Weisman directly, then 
efforts should be made to obtain them 
from Dr. Whelan.  Document all efforts in 
this regard.  

2.  In either of the above-noted medical 
providers fails to respond to the request 
for records, provide the Veteran with the 
notice required by 38 C.F.R. § 3.159(e).  

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


